Exhibit 10.4
1. BASIC PROVISIONS
     1.1 PARTIES: This Lease, executed in duplicate at Cupertino, California, on
February 5, 2001, by and between Mission West Properties, L.P. III, a Delaware
limited partnership, and Intevac Corporation, a California Corporation,
hereinafter called respectively Lessor and Lessee, without regard to number or
gender.
     1.2 LETTING: Lessor hereby leases to Lessee, and Lessee hires from Lessor,
the Premises, for the term, at the rental and upon all the terms and conditions
set forth herein.
     1.3 USE: Lessee may use the Premises for the purpose of conducting therein
office, research and development, light manufacturing, and warehouse activities,
and any other legal activity.
     1.4 PREMISES: The real property with appurtenances as shown on Exhibit A
(the “Premises”) situated in the City of Santa Clara, County of Santa Clara,
State of California, and more particularly described as follows:
The Premises includes 119,583 square feet out of 167,063 square feet of
buildings, including all improvements thereto as shown on Exhibit A.l including
the right to use up to 396 unreserved parking spaces and the link between 3550
and 3560 Bassett Street of approximately 1,600 sq. ft. The addresses for the
Premises are 3560-3570-3580 Bassett Street, Santa Clara, California. Lessee’s
pro-rata share of the Premises is 71.6%.
     1.5 TERM: The term shall be for seventy-five (75) months unless extended
pursuant to Section 35 of this Lease (the “Lease Term”), commencing on the
Commencement Date as defined in Section 1.11 and ending on March 31, 2007.
     1.6 RENT: Base rent shall be payable in monthly installments as follows:

                              Base rent   Estimated CAC*   Total
01/01/01 through 03/31/01
  $ 146,489     $ 2,200 *   $ 148,689  
04/01/01 through 03/31/02
  $ 152,349     $ 2,200 *   $ 154,549  
04/01/02 through 03/31/03
  $ 236,774     $ 2,200 *   $ 238,974  
04/01/03 through 03/31/04
  $ 246,245     $ 2,200 *   $ 248,445  
04/01/04 through 03/31/05
  $ 256,095     $ 2,200 *   $ 258,295  
04/01/05 through 03/31/06
  $ 266,339     $ 2,200 *   $ 268,539  
04/01/06 through 03/31/07
  $ 276,992     $ 2,200 *   $ 279,192  

 

*   CAC charges to be adjusted per Common Area Charges Section below.

Base rent and CAC as scheduled above shall be payable in advance on or before
the first day of each calendar month during the Lease Term. The term “Rent,” as
used herein, shall be deemed to be and to mean the base monthly rent and all
other sums required to be paid by Lessee pursuant to the terms of this Lease.
Rent shall be paid in lawful money of the United States of America, without
offset or deduction, and shall be paid to Lessor at such place or places as may
be designated from time to time by Lessor. Rent for any period less than a
calendar month shall be a pro rata portion of the monthly installment.
     1.7 SECURITY DEPOSIT: NONE

 



--------------------------------------------------------------------------------



 



     1.8 COMMON AREA CHARGES: Lessee shall pay to Lessor, as additional Rent, an
amount equal to Lessee’s pro-rata share of the total common area charges of the
Premises as defined below (the common area charges for the Premises is referred
to herein as (“CAC”)). Lessee shall pay to Lessor as Rent, on or before the
first day of each calendar month during the Lease Term, subject to adjustment
and reconciliation as provided herein below, the sum of Two Thousand and Two
Hundred Dollars ($2,200), said sum representing Lessee’s estimated monthly
payment of Lessee’s percentage share of CAC. It is understood and agreed that
Lessee’s obligation under this paragraph shall be prorated to reflect the
Commencement Date and the end of the Lease Term.
Lessee’s estimated monthly payment of CAC payable by Lessee during the calendar
year in which the Lease commences is set forth above. At or prior to the
commencement of each succeeding calendar year term (or as soon as practical
thereafter), Lessor shall provide Lessee with Lessee’s estimated monthly payment
for CAC which Lessee shall pay to Lessor as Rent. Within 120 days of the end of
the calendar year and the end of the Lease Term, Lessor shall provide Lessee a
statement of actual CAC incurred for the preceding year or other applicable
period in the case of a termination year. If such statement shows that Lessee
has paid less than its actual percentage, then Lessee shall on demand pay to
Lessor the amount of such deficiency. If such statement shows that Lessee has
paid more than its actual percentage, then Lessor shall, at its option, promptly
refund such excess to Lessee or credit the amount thereof to the Rent next
becoming due from Lessee. Lessor reserves the right to revise any estimate of
CAC if the actual or projected CAC show an increase or decrease in excess of 10%
from an earlier estimate for the same period. In such event, Lessor shall
provide a revised estimate to Lessee, together with an explanation of the
reasons therefore, and Lessee shall revise its monthly payments accordingly.
Lessor’s and Lessee’s obligation with respect to adjustments at the end of the
Lease Term or earlier expiration of this Lease shall survive the Lease Term or
earlier expiration.
As used in this Lease, CAC shall include but is not limited to: (i) landscaping
repair, replacement, and maintenance; (ii) all costs and expenses including but
not limited to supplies, materials, equipment and tools used or required in
connection with the operation and maintenance of the Premises; (iii) licenses,
permits and inspection fees; (iv) all other costs incurred by Lessor in
maintaining and operating the Premises; and (v) an amount equal to ten percent
(10%) of items (i) through (iv) above. Lessee shall have the right to review the
basis and computation analysis used to derive the CAC applicable to this Lease
annually.
     1.9 LATE CHARGES: Lessee hereby acknowledges that a late payment made by
Lessee to Lessor of Rent and other sums due hereunder will cause Lessor to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges, which may be imposed on
Lessor according to the terms of any mortgage or trust deed covering the
Premises. Accordingly, if any installment of base monthly rent or monthly
estimate of CAC is not received by Lessor or Lessor’s designee within five (5)
days after such amount is due or if any other Rent or other sum payable to
Lessor is not received by Lessor or Lessor’s designee within ten (10) days after
Lessor delivers a written notice to Lessee, Lessee shall pay to Lessor a late
charge equal to five percent (5%) of such overdue amount. The parties hereby
agree that such late charge represents a fair and reasonable estimate of the
costs Lessor will incur by reason of late payments made by Lessee. Acceptance of
such late charges by Lessor shall in no event constitute a waiver of Lessee’s
default with respect to such overdue amount, nor shall it prevent Lessor from
exercising any of the other rights and remedies granted hereunder.
     1.10 QUIET ENJOYMENT: Lessor covenants and agrees with Lessee that upon
Lessee paying Rent and performing its covenants and conditions under this Lease,
Lessee shall and may peaceably and quietly have, hold and enjoy the Premises for
the Lease Term, subject, however, to the rights reserved by Lessor hereunder.

 



--------------------------------------------------------------------------------



 



     1.11 POSSESSION: Lessee is in possession of Premises. Terms and conditions
of this lease shall commence on January 1, 2001. On January 1, 2001, this Lease
will supercede and replace all prior agreements between Lessee and Lessor
related to Lessee’s use of the Premises.
2. LESSEE IMPROVEMENTS
     2.1 ACCEPTANCE OF PREMISES AND COVENANTS TO SURRENDER: Lessee accepts the
Premises in an “AS IS” condition and “AS IS” state of repair. Lessee has
occupied the Premises for over five (5) years under an existing NNN lease.
Lessee agrees on the last day of the Lease Term, or on the sooner termination of
this Lease, to surrender the Premises to Lessor in Good Condition and Repair.
“Good Condition and Repair” shall generally mean that the Premises are in the
condition that one would expect the Premises to be in, if throughout the Lease
Term Lessee (i) uses and maintains the Premises in a commercially reasonable
manner and in an accordance with the requirements of this Lease and (ii) makes
all Required Replacements. “Required Replacements” are the replacements to
worn-out equipment, fixtures, and improvements that a commercially reasonable
owner-user would make. All of the following shall be in Good Condition and
Repair: (i) the interior walls and floors of all offices and other interior
areas, (ii) all suspended ceilings and any carpeting shall be clean and in good
condition, (iii) all glazing, windows, doors and door closures, plate glass, and
(iv) all electrical systems including light fixtures and ballasts, plumbing,
temperature control systems, and those additional items listed in Section 5 of
the Lease. Lessee, on or before the end of the Lease Term or sooner termination
of this Lease, shall remove all its personal property and trade fixtures from
the Premises, and all such property not so removed shall be deemed to be
abandoned by Lessee. Lessee shall reimburse Lessor for all disposition costs
incurred by Lessor relative to Lessee’s abandoned property. If the Premises are
not surrendered at the end of the Lease Term or earlier termination of this
Lease, Lessee shall indemnify Lessor against loss or liability resulting from
any delay caused by Lessee in surrendering the Premises including, without
limitation, any claims made by any succeeding Lessee founded on such delay.
Notwithstanding the above, Lessor shall install, at Lessor’s cost, new roof
membrane on all remaining space by December 31, 2001.
3. USES PROHIBITED: Lessee shall not commit, or suffer to be committed, any
waste upon the Premises, or any nuisance, or other act or thing which may
disturb the quiet enjoyment of any other tenant in or around the buildings in
which the subject Premises are located or allow any sale by auction upon the
Premises, or allow the Premises to be used for any improper, immoral, unlawful
or objectionable purpose, or place any loads upon the floor, walls, or ceiling
which may endanger the structure, or use any machinery or apparatus which will
in any manner vibrate or shake the Premises or the building of which it is a
part, or place any harmful liquids in the drainage system of the building. No
waste materials or refuse shall be dumped upon or permitted to remain upon any
part of the Premises outside of the building proper. No materials, supplies,
equipment, finished products or semi-finished products, raw materials or
articles of any nature shall be stored upon or permitted to remain on any
portion of the Premises outside of the building structure, unless approved by
the local, state, federal or other applicable governing authority. Lessor
consents to Lessee’s use of materials which are necessary to the operation of
Lessee’s business, or which are incidental to the normal, day-to-day operations
of any office user, such as copier fluids, cleaning materials, etc., but this
does not relieve Lessee of any of its obligations not to contaminate the
Premises and related real property or violate any Hazardous Materials Laws. For
the purposes of this paragraph “building structure” includes fenced-in storage
areas attached to the building. Lessee agrees to comply with the regulations of
all local, state, federal and other applicable governing authorities with
respect to storage of articles of any nature in the “building structure” and
Premises.

 



--------------------------------------------------------------------------------



 



4. ALTERATIONS AND ADDITIONS: Lessee shall not make, or suffer to be made, any
alteration or addition to said Premises, or any part thereof, without the
express, advance written consent of Lessor; any addition or alteration to said
Premises, except movable furniture and trade fixtures, shall become at once a
part of the realty and belong to Lessor at the end of the Lease Term or earlier
termination of this Lease. Alterations and additions which are not deemed as
trade fixtures shall include HVAC systems, lighting systems, electrical systems,
partitioning, carpeting, or any other installation which has become an integral
part of the Premises. Lessee agrees that it will not proceed to make such
alterations or additions until all required government permits have been
obtained and after having obtained consent from Lessor to do so, until five (5)
days from the receipt of such consent, so that Lessor may post appropriate
notices to avoid any liability to contractors or material suppliers for payment
for Lessee’s improvements. Lessee shall at all times permit such notices to be
posted and to remain posted until the completion of work. At the end of the
Lease Term or earlier termination of this Lease, Lessee shall remove and shall
be required to remove its special tenant improvements, all related equipment,
and any additions or alterations installed by Lessee at or during the Lease Term
and Lessee shall return the Premises to the condition that existed before the
installation of the tenant improvements. Notwithstanding the above, Lessor
agrees to allow any reasonable alterations and improvements and will use its
best efforts to notify Lessee at the time of approval if such improvements or
alterations are to be removed at the end of the Lease Term or earlier
termination of this Lease.
5. MAINTENANCE OF PREMISES:
Lessee shall at its sole cost and expense keep, repair, and maintain the
Premises in Good Condition and Repair, including, but not limited to:
1. The interior walls and floors of all offices and other interior areas, doors
and door closures, all lighting systems, temperature control systems, and
plumbing systems.
2. The interior and exterior window washing as needed.
3. The HVAC by a service contract with a licensed air conditioning and heating
contractor which contract shall provide for a minimum of quarterly maintenance
of all air conditioning and heating equipment at the Premises including HVAC
repairs or replacements which are either excluded from such service contract or
any existing equipment warranties.
4. The roof membrane by a service contract with a licensed reputable roofing
contractor which contract shall provide for a minimum of semi-annual
maintenance, cleaning of storm gutters, drains, removing of debris, and trimming
overhanging trees, repair of the roof and application of a finish coat every
five years to the building at the Premises.
5. Exterior pest control.
6. Fire monitoring services.
7. Elevator repair, inspection, and replacements.
Lessor will at Lessee’s sole cost and expense keep, repair, and maintain the
exterior of the building, any appurtenances and every part thereof, including
but not limited to, glazing, sidewalks, parking areas, electrical systems, and
painting of exterior walls. The parking lot to receive a finish coat every five
to seven years.
(c) Lessee hereby waives any and all rights to make repairs at the expense of
Lessor as provided in Section 1942 of the Civil Code of the State of California,
and all rights provided for by Section 1941 of said Civil Code.

 



--------------------------------------------------------------------------------



 



(d) Lessor shall be responsible for the repair of any structural defects in the
Premises including the roof structure (not membrane), exterior walls and
foundation during the Lease Term.
(e) Lessee shall be responsible for and pay for all Required Replacements of any
items in this Section 5 on Lease Termination.
6. INSURANCE:
A) HAZARD INSURANCE: Lessee shall not use, or permit said Premises, or any part
thereof, to be used, for any purpose other than that for which the Premises are
hereby leased; and no use shall be made or permitted to be made of the Premises,
nor acts done, which may cause a cancellation of any insurance policy covering
the Premises, or any part thereof, nor shall Lessee sell or permit to be kept,
used or sold, in or about said Premises, any article which may be prohibited by
a fire and extended coverage insurance policy. Lessee shall comply with any and
all requirements, pertaining to said Premises, of any insurance organization or
company, necessary for the maintenance of reasonable fire and extended coverage
insurance, covering the Premises. Lessor shall, at Lessee’s sole cost and
expense, purchase and keep in force fire and extended coverage insurance,
covering loss or damage to the Premises in an amount equal to the full
replacement cost of the Premises, as determined by Lessor, with proceeds payable
to Lessor. In the event of a loss per the insurance provisions of this
paragraph, Lessee shall be responsible for deductibles up to a maximum of $5,000
per occurrence. Lessee acknowledges that the insurance referenced in this
paragraph does not include coverage for Lessee’s personal property.
B) LOSS OF RENTS INSURANCE: Lessor shall, at Lessee’s sole cost and expense,
purchase and maintain in full force and effect, a policy of rental loss
insurance, in an amount equal to the amount of Rent payable by Lessee commencing
within sixty (60) days of the date of the loss or on the date of loss if
reasonably available for the next ensuing one (1) year, as reasonably determined
by Lessor with proceeds payable to Lessor (“Loss of Rents Insurance”).
C) LIABILITY AND PROPERTY DAMAGE INSURANCE: Lessee, as a material part of the
consideration to be rendered to Lessor, hereby waives all claims against Lessor
and Lessor’s Agents for damages to goods, wares and merchandise, and all other
personal property in, upon, or about the Premises, and for injuries to persons
in, upon, or about the Premises, from any cause arising at any time, and Lessee
will hold Lessor and Lessor’s Agents exempt and harmless from any damage or
injury to any person, or to the goods, wares, and merchandise and all other
personal property of any person, arising from the use or occupancy of the
Premises by Lessee, or from the failure of Lessee to keep the Premises in Good
Condition and Repair, as herein provided. Lessee shall, at Lessee’s sole cost
and expense, purchase and keep in force a standard policy of commercial general
liability insurance and property damage policy covering the Premises and all
related areas insuring the Lessee having a combined single limit for both bodily
injury, death and property damage in an amount not less than five million
dollars ($5,000,000.00) and Lessee’s insurance shall be primary. The limits of
said insurance shall not, however, limit the liability of Lessee hereunder.
Lessee shall, at its sole cost and expense, comply with all of the insurance
requirements of all local, municipal, state and federal authorities now in
force, or which may hereafter be in force, pertaining to Lessee’s use and
occupancy of the said Premises.
D) PERSONAL PROPERTY INSURANCE: Lessee shall obtain, at Lessee’s sole cost and
expense, a policy of fire and extended coverage insurance including coverage for
direct physical loss special form, and a sprinkler leakage endorsement insuring
the personal property of Lessee. The proceeds from any personal property damage
policy shall be payable to Lessee.

 



--------------------------------------------------------------------------------



 



All insurance policies required in 6 C) and 6 D) above shall: (i) provide for a
certificate of insurance evidencing the insurance required herein, being
deposited with Lessor ten (10) days prior to the Commencement Date, and upon
each renewal, such certificates shall be provided prior to the expiration date
of such coverage, (ii) be in a form reasonably satisfactory to Lessor and shall
provide the coverage required by Lessee in this Lease, (iii) be carried with
companies with a Best Rating of A minimum, (iv) specifically provide that such
policies shall not be subject to cancellation or reduction of coverage except
after 30 days prior written notice to Lessor, (v) name Lessor, and any other
parties requested by Lessor that have an insurable interest in the Premises as
additional insureds by endorsement to policy, and (vi) shall be primary.
Lessee agrees to pay to Lessor, as additional Rent, on demand, the full cost of
the insurance polices referenced in 6 A) and 6 B) above as evidenced by
insurance billings from Lessor. If Lessee does not occupy the entire Premises,
the insurance premiums shall be allocated to the portion of the Premises
occupied by Lessee on a pro-rata square footage or other equitable basis, as
determined by Lessor. It is agreed that Lessee’s obligation under this paragraph
shall be prorated to reflect the Commencement Date and the end of the Lease
Term.
Lessor and Lessee hereby waive any rights each may have against the other
related to any loss or damage caused to Lessor or Lessee as the case may be, or
to the Premises or its contents, and which may arise from any risk covered by
fire and extended coverage insurance and those risks required to be covered
under Lessee’s personal property insurance. The parties shall provide that their
respective insurance policies insuring the property or the personal property
include a waiver of any right of subrogation which said insurance company may
have against Lessor or Lessee, as the case may be.
7. ABANDONMENT: Lessee shall not vacate or abandon the Premises at any time
during the Lease Term; and if Lessee shall abandon, vacate or surrender said
Premises, or be dispossessed by process of law, or otherwise, any personal
property belonging to Lessee and left on the Premises shall be deemed to be
abandoned, at the option of Lessor. Notwithstanding the above, the Premises
shall not be considered vacated or abandoned if Lessee maintains the Premises in
Good Condition and Repair, provides security and is not in default.
8. FREE FROM LIENS: Lessee shall keep the subject Premises and the property in
which the subject Premises are situated, free from any and all liens including
but not limited to liens arising out of any work performed, materials furnished,
or obligations incurred by Lessee. However, the Lessor shall allow Lessee to
contest a lien claim, so long as the claim is discharged prior to any
foreclosure proceeding being initiated against the property and provided Lessee
provides Lessor a bond if the lien exceeds $5,000.
9. COMPLIANCE WITH GOVERNMENTAL REGULATIONS: Lessee shall, at its sole cost and
expense, comply with all of the requirements of all local, municipal, state and
federal authorities now in force, or which may hereafter be in force, pertaining
to the Premises, and shall faithfully observe in the use and occupancy of the
Premises all local and municipal ordinances and state and federal statutes now
in force or which may hereafter be in force.
10. INTENTIONALLY OMITTED.
11. ADVERTISEMENTS AND SIGNS: Lessee shall not place or permit to be placed, in,
upon or about the Premises any unusual or extraordinary signs, or any signs not
approved by the city, local, state, federal or other applicable governing
authority. Lessee shall not place, or permit to be placed upon the Premises, any
signs, advertisements or notices without the written consent of the Lessor, and
such consent shall not be unreasonably withheld. A sign so placed on the
Premises shall be so placed upon the understanding and agreement that Lessee
will remove same at the end of the

 



--------------------------------------------------------------------------------



 



Lease Term or earlier termination of this Lease and repair any damage or injury
to the Premises caused thereby, and if not so removed by Lessee, then Lessor may
have the same removed at Lessee’s expense.
12. UTILITIES: Lessee shall pay for all water, gas, heat, light, power,
telephone and other utilities supplied to the Premises. Any charges for sewer
usage, PG&E and telephone site service or related fees shall be the obligation
of Lessee and paid for by Lessee. If any such services are not separately
metered to Lessee, Lessee shall pay a reasonable proportion of all charges which
are jointly metered, the determination to be made by Lessor acting reasonably
and on any equitable basis. Lessor and Lessee agree that Lessor shall not be
liable to Lessee for any disruption in any of the utility services to the
Premises.
13. ATTORNEY’S FEES: In case suit should be brought for the possession of the
Premises, for the recovery of any sum due hereunder, because of the breach of
any other covenant herein, or to enforce, protect, or establish any term,
conditions, or covenant of this Lease or the right of either party hereunder,
the losing party shall pay to the Prevailing Party reasonable attorney’s fees
which shall be deemed to have accrued on the commencement of such action and
shall be enforceable whether or not such action is prosecuted to judgment. The
term “Prevailing Party” shall mean the party that received substantially the
relief requested, whether by settlement, dismissal, summary judgment, judgment,
or otherwise.
14. DEFAULT
     14.1 LESSEE DEFAULT: The occurrence of any of the following shall
constitute a default and breach of this Lease by Lessee: a) Any failure by
Lessee to pay Rent or to make any other payment required to be made by Lessee
hereunder when due if not cured within ten (10) days after written notice
thereof by Lessor to Lessee; b) The abandonment or vacation of the Premises by
Lessee except as provided in Section 7; c) A failure by Lessee to observe and
perform any other provision of this Lease to be observed or performed by Lessee,
where such failure continues for thirty days after written notice thereof by
Lessor to Lessee; provided, however, that if the nature of such default is such
that the same cannot be reasonably cured within such thirty (30) day period,
Lessee shall not be deemed to be in default if Lessee shall, within such period,
commence such cure and thereafter diligently prosecute the same to completion;
d) The making by Lessee of any general assignment for the benefit of creditors;
the filing by or against Lessee of a petition to have Lessee adjudged a bankrupt
or of a petition for reorganization or arrangement under any law relating to
bankruptcy; e) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets or Lessee’s interest in this Lease, or the
attachment, execution or other judicial seizure of substantially all of Lessee’s
assets located at the Premises or of Lessee’s interest in this Lease.
     14.2 SURRENDER OF LEASE: In the event of any such default by Lessee, then
in addition to any other remedies available to Lessor at law or in equity,
Lessor shall have the immediate option to terminate this Lease before the end of
the Lease Term and all rights of Lessee hereunder, by giving written notice of
such intention to terminate. In the event that Lessor terminates this Lease due
to a default of Lessee, then Lessor may recover from Lessee: a) the worth at the
time of award of any unpaid Rent which had been earned at the time of such
termination; plus b) the worth at the time of award of unpaid Rent which would
have been earned after termination until the time of award exceeding the amount
of such rental loss that the Lessee proves could have been reasonably avoided;
plus c) the worth at the time of award of the amount by which the unpaid Rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that the Lessee proves could have been reasonably avoided; plus
d) any other amount necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s failure to perform his obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and e) at Lessor’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable
California law. As used in (a) and (b) above, the “worth at the time of award”
is computed by allowing

 



--------------------------------------------------------------------------------



 



interest at the rate of Wells Fargo’s prime rate plus two percent (2%) per
annum. As used in (c) above, the “worth at the time of award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).
     14.3 RIGHT OF ENTRY AND REMOVAL: In the event of any such default by
Lessee, Lessor shall also have the right, with or without terminating this
Lease, to re-enter the Premises and remove all persons and property from the
Premises; such property may be removed and stored in a public warehouse or
elsewhere at the cost of and for the account of Lessee.
     14.4 ABANDONMENT: In the event of the vacation or abandonment, except as
provided in Section 7, of the Premises by Lessee or in the event that Lessor
shall elect to re-enter as provided in paragraph 14.3 above or shall take
possession of the Premises pursuant to legal proceeding or pursuant to any
notice provided by law, and Lessor does not elect to terminate this Lease as
provided in Section 14.2 above, then Lessor may from time to time, without
terminating this Lease, either recover all Rent as it becomes due or relet the
Premises or any part thereof for such term or terms and at such rental rates and
upon such other terms and conditions as Lessor, in its sole discretion, may deem
advisable with the right to make alterations and repairs to the Premises. In the
event that Lessor elects to reset the Premises, then Rent received by Lessor
from such reletting shall be applied; first, to the payment of any indebtedness
other than Rent due hereunder from Lessee to Lessor; second, to the payment of
any cost of such reletting; third, to the payment of the cost of any alterations
and repairs to the Premises; fourth, to the payment of Rent due and unpaid
hereunder; and the residue, if any, shall be held by Lessor and applied to the
payment of future Rent as the same may become due and payable hereunder. Should
that portion of such Rent received from such reletting during any month, which
is applied by the payment of Rent hereunder according to the application
procedure outlined above, be less than the Rent payable during that month by
Lessee hereunder, then Lessee shall pay such deficiency to Lessor immediately
upon demand therefore by Lessor. Such deficiency shall be calculated and paid
monthly. Lessee shall also pay to Lessor, as soon as ascertained, any costs and
expenses incurred by Lessor in such reletting or in making such alterations and
repairs not covered by the rentals received from such reletting.
     14.5 NO IMPLIED TERMINATION: No re-entry or taking possession of the
Premises by Lessor pursuant to Section 14.3 OR Section 14.4 of this Lease shall
be construed as an election to terminate this Lease unless a written notice of
such intention is given to Lessee or unless the termination thereof is decreed
by a court of competent jurisdiction. Notwithstanding any reletting without
termination by Lessor because of any default by Lessee, Lessor may at any time
after such reletting elect to terminate this Lease for any such default.
15. SURRENDER OF LEASE: The voluntary or other surrender of this Lease by
Lessee, or a mutual cancellation thereof, shall not work a merger, and shall, at
the option of Lessor, terminate all or any existing subleases or sub tenancies,
or may, at the option of Lessor, operate as an assignment to him of any or all
such subleases or sub tenancies.
16. TAXES: Lessee shall pay and discharge punctually and when the same shall
become due and payable without penalty to Lessor, all real estate taxes,
personal property taxes, taxes based on vehicles utilizing parking areas in the
Premises, taxes computed or based on rental income (other than federal, state
and municipal net income taxes), Environmental Surcharges, privilege taxes,
excise taxes, business and occupation taxes, school fees or surcharges, gross
receipts taxes, sales and/or use taxes, employee taxes, occupational license
taxes, water and sewer taxes, assessments (including, but not limited to,
assessments for public improvements or benefit), assessments for local
improvement and maintenance districts, and all other governmental impositions
and charges of every kind and nature whatsoever, regardless of whether now
customary or within the contemplation of the parties hereto and regardless of
whether resulting from increased rate and/or valuation, or whether extraordinary
or ordinary, general or special, unforeseen or foreseen, or similar or
dissimilar to any of the foregoing (all of the foregoing being hereinafter

 



--------------------------------------------------------------------------------



 



collectively called “Tax” or “Taxes”) which, at any time during the Lease Term,
shall be applicable or against the Premises, or shall become due and payable and
a lien or charge upon the Premises under or by virtue of any present or future
laws, statutes, ordinances, regulations, or other requirements of any
governmental authority whatsoever. The term “Environmental Surcharge” shall
include any and all expenses, taxes, charges or penalties imposed by the Federal
Department of Energy, Federal Environmental Protection Agency, the Federal Clean
Air Act, or any regulations promulgated thereunder, or any other local, state or
federal governmental agency or entity now or hereafter vested with the power to
impose taxes, assessments or other types of surcharges as a means of controlling
or abating environmental pollution or the use of energy in regard to the use,
operation or occupancy of the Premises. The term “Tax” shall include, without
limitation, all taxes, assessments, levies, fees, impositions or charges levied,
imposed, assessed, measured, or based in any manner whatsoever (i) in whole or
in part on the Rent payable by Lessee under this Lease, (ii) upon or with
respect to the use, possession, occupancy, leasing, operation or management of
the Premises, (iii) upon this transaction or any document to which Lessee is a
party creating or transferring an interest or an estate in the Premises, (iv)
upon Lessee’s business operations conducted at the Premises, (v) upon, measured
by or reasonably attributable to the cost or value of Lessee’s equipment,
furniture, fixtures and other personal property located on the Premises or the
cost or value of any leasehold improvements made in or to the Premises by or for
Lessee, regardless of whether title to such improvements shall be in Lessor or
Lessee, or (vi) in lieu of or equivalent to any Tax set forth in this Section
16. In the event any such Taxes are payable by Lessor and it shall not be lawful
for Lessee to reimburse Lessor for such Taxes, then the Rent payable thereunder
shall be increased to net Lessor the same net rent after imposition of any such
Tax upon Lessor as would have been payable to Lessor prior to the imposition of
any such Tax. It is the intention of the parties that Lessor shall be free from
all such Taxes and all other governmental impositions and charges of every kind
and nature whatsoever. However, nothing contained in this Section 16 shall
require Lessee to pay any Federal or State income, franchise, estate,
inheritance, succession, transfer or excess profits tax imposed upon Lessor. If
any general or special assessment is levied and assessed against the Premises,
Lessor agrees to use its best reasonable efforts to cause the assessment to
become a lien on the Premises securing repayment of a bond sold to finance the
improvements to which the assessment relates which is payable in installments of
principal and interest over the maximum term allowed by law. It is understood
and agreed that Lessee’s obligation under this paragraph will be prorated to
reflect the Commencement Date and the end of the Lease Term. It is further
understood that if Taxes cover the Premises and Lessee does not occupy the
entire Premises, the Taxes will be allocated to the portion of the Premises
occupied by Lessee based on a pro-rata square footage or other equitable basis,
as determined by Lessor.
Subject to any limitations or restrictions imposed by any deeds of trust or
mortgages now or hereafter covering or affecting the Premises, Lessee shall have
the right to contest or review the amount or validity of any Tax by appropriate
legal proceedings but which is not to be deemed or construed in any way as
relieving, modifying or extending Lessee’s covenant to pay such Tax at the time
and in the manner as provided in this Section 16. However, as a condition of
Lessee’s right to contest, if such contested Tax is not paid before such contest
and if the legal proceedings shall not operate to prevent or stay the collection
of the Tax so contested, Lessee shall, before instituting any such proceeding,
protect the Premises and the interest of Lessor and of the beneficiary of a deed
of trust or the mortgagee of a mortgage affecting the Premises against any lien
upon the Premises by a surety bond, issued by an insurance company acceptable to
Lessor and in an amount equal to one and one-half (1 1/2) times the amount
contested or, at Lessor’s option, the amount of the contested Tax and the
interest and penalties in connection therewith. Any contest as to the validity
or amount of any Tax, whether before or after payment, shall be made by Lessee
in Lessee’s own name, or if required by law, in the name of Lessor or both
Lessor and Lessee. Lessee shall defend, indemnify and hold harmless Lessor from
and against any and all costs or expenses, including attorneys’ fees, in
connection with any such proceedings brought by Lessee, whether in its own name
or not. Lessee shall be entitled to retain any refund of any such contested Tax
and penalties or interest thereon which have been paid by Lessee. Nothing
contained herein shall be construed as affecting or limiting Lessor’s right to
contest any Tax at Lessor’s expense.

 



--------------------------------------------------------------------------------



 



17. NOTICES: Unless otherwise provided for in this Lease, any and all written
notices or other communication (the “Communication”) to be given in connection
with this Lease shall be given in writing and shall be given by personal
delivery, facsimile transmission or by mailing by registered or certified mail
with postage thereon or recognized overnight courier, fully prepaid, in a sealed
envelope addressed to the intended recipient as follows:

     
(a) to the Lessor at:
  10050 Bandley Drive
 
  Cupertino, California 95014
 
  Attention: Carl E. Berg
 
  Fax No: (408) 725-1626
 
   
(b) to the Lessee at:
  3560 Bassett Street
 
  Santa Clara, California
 
  Attention: Charley Eddy
 
  Fax No: 408.727.5739

or such other addresses, facsimile number or individual as may be designated by
a Communication given by a party to the other parties as aforesaid. Any
Communication given by personal delivery shall be conclusively deemed to have
been given and received on a date it is so delivered at such address provided
that such date is a business day, otherwise on the first business day following
its receipt, and if given by registered or certified mail, on the day on which
delivery is made or refused or if given by recognized overnight courier, on the
first business day following deposit with such overnight courier and if given by
facsimile transmission, on the day on which it was transmitted provided such day
is a business day, failing which, on the next business day thereafter.
18. ENTRY BY LESSOR: Lessee shall permit Lessor and its agents to enter into and
upon said Premises at all reasonable times using the minimum amount of
interference and inconvenience to Lessee and Lessee’s business, subject to any
security regulations of Lessee, for the purpose of inspecting the same or for
the purpose of maintaining the building in which said Premises are situated, or
for the purpose of making repairs, alterations or additions to any other portion
of said building, including the erection and maintenance of such scaffolding,
canopies, fences and props as may be required, without any rebate of Rent and
without any liability to Lessee for any loss of occupation or quiet enjoyment of
the Premises; and shall permit Lessor and his agents, at any time within ninety
(90) days prior to the end of the Lease Term, to place upon said Premises any
usual or ordinary “For Sale” or “For Lease” signs and exhibit the Premises to
prospective tenants at reasonable hours.
19. DESTRUCTION OF PREMISES: In the event of a partial destruction of a building
in said Premises during the Lease Term from any cause which is covered by
Lessor’s property insurance, Lessor shall forthwith repair the same, provided
such repairs can be made within one hundred eighty (180) days after receipt of
building permit under the laws and regulations of State, Federal, County, or
Municipal authorities, but such partial destruction shall in no way annul or
void this Lease, except that Lessee shall be entitled to a proportionate
reduction of Rent while such repairs are being made to the extent of payments
received by Lessor under its Loss of Rents Insurance coverage. With respect to
any partial destruction which Lessor is obligated to repair or may elect to
repair under the terms of this paragraph, the provision of Section 1932,
Subdivision 2, and of Section 1933, Subdivision 4, of the Civil Code of the
State of California are waived by Lessee. In the event that a building in the
subject Premises is destroyed to an extent greater than thirty-three and
one-third percent (33 1/3%) of the replacement cost thereof, Lessor may, at its
sole option, elect to terminate this Lease as to that building, whether the
subject Premises is insured or not. A total destruction of more than 50% of the
subject Premises shall terminate this Lease. Notwithstanding the above, Lessor
is only obligated to repair

 



--------------------------------------------------------------------------------



 



or rebuild to the extent of available insurance proceeds including any
deductible amount paid by Lessee. Should Lessor determine that insufficient or
no insurance proceeds are available for repair or reconstruction of Premises,
Lessor, at its sole option, may terminate the Lease. Notwithstanding the above,
Lessee shall have the option of continuing this Lease by agreeing to pay all
repair costs to the subject Premises which are not otherwise reimbursable by
insurance.
20. ASSIGNMENT AND SUBLETTING: Lessee shall not assign this Lease, or any
interest therein, and shall not sublet the said Premises or any part thereof, or
any right or privilege appurtenant thereto, or cause any other person or entity,
to occupy or use the Premises, or any portion thereof, without the advance
written consent of Lessor. Notwithstanding the above, Lessee may, without the
consent of Lessor, assign this Lease or sublet all or any part of the Premises
to a bona fide subsidiary or affiliate of Lessee, an entity in which or with
which Lessee merges or an entity which acquires all or substantially all of the
assets of Lessee (“Excepted Party”). Any such assignment or subletting requiring
Lessor’s consent made without Lessor’s consent shall be void, and shall, at the
option of the Lessor, terminate this Lease. This Lease shall not, or shall any
interest therein, be assignable, as to the interest of Lessee, by operation of
law, without the written consent of Lessor. Notwithstanding Lessor’s obligation
to provide reasonable approval, Lessor reserves the right to withhold its
consent for any proposed sublessee or assignee of Lessee if the proposed
sublessee or assignee is a user or generator of Hazardous Materials. If Lessee
desires to assign its rights under this Lease or to sublet all or any part of
the Premises to a party other than an Excepted Party, Lessee shall first notify
Lessor of the proposed terms and conditions of such assignment or subletting.
Lessor, at its sole option, shall have the right (i) to enter into a direct
Lessor-lessee relationship with such party under such proposed terms and
conditions, in which event Lessee shall be relieved of its obligations hereunder
to the extent of the Lessor-lessee relationship entered into between Lessor and
such third party, or (ii) to terminate the Lease and relieve Lessee of all Lease
obligations occurring after the termination of the Lease. Notwithstanding the
foregoing, Lessee may assign this Lease to an Excepted Party, provided there is
no substantial reduction in the net worth of the resulting guarantor. Whether or
not Lessor’s consent to a sublease or assignment is required, in the event of
any sublease or assignment, Lessee shall be and shall remain primarily liable
for the performance of all conditions, covenants, and obligations of Lessee
hereunder and, in the event of a default by an assignee or sublessee, Lessor may
proceed directly against the original Lessee hereunder and/or any other
predecessor of such assignee or sublessee without the necessity of exhausting
remedies against said assignee or sublessee. If Lessee merges or sells
substantially all of its assets and the net worth of the resulting entity is
substantially less than that of Lessee, such sale shall be a default under this
Lease unless approved by Lessor.
21. CONDEMNATION: If any part of the Premises shall be taken for any public or
quasi-public use, under any statute or by right of eminent domain or private
purchase in lieu thereof, and a part thereof remains which is susceptible of
occupation hereunder, this Lease shall as to the part so taken, terminate as of
the date title vests in the condemnor or purchaser, and the Rent payable
hereunder shall be adjusted so that the Lessee shall be required to pay for the
remainder of the Lease Term only that portion of Rent as the value of the part
remaining. The rental adjustment resulting will be computed at the same Rental
rate for the remaining part not taken; however, Lessor shall have the option to
terminate this Lease as of the date when title to the part so taken vests in the
condemnor or purchaser. If all of the Premises, or such part thereof be taken so
that there does not remain a portion susceptible for occupation hereunder, this
Lease shall thereupon terminate. If a part or all of the Premises be taken, all
compensation awarded upon such taking shall be payable to the Lessor. Lessee may
file a separate claim and be entitled to any award granted to Lessee.
22. EFFECTS OF CONVEYANCE: The term “Lessor” as used in this Lease, means only
the owner for the time being of the land and building constituting the Premises,
so that, in the event of any sale of said land or building, or in the event of a
Lease of said building, Lessor shall be and hereby is entirely freed and
relieved of all covenants and obligations of Lessor hereunder, and it shall be
deemed and construed, without further agreement between the parties and the

 



--------------------------------------------------------------------------------



 



purchaser of any such sale, or the Lessor of the building, that the purchaser or
lessor of the building has assumed and agreed to carry out any and all covenants
and obligations of the Lessor hereunder. If any security is given by Lessee to
secure the faithful performance of all or any of the covenants of this Lease on
the part of Lessee, Lessor may transfer and deliver the security, as such, to
the purchaser at any such sale of the building, and thereupon the Lessor shall
be discharged from any further liability.
23. SUBORDINATION: This Lease, in the event Lessor notifies Lessee in writing,
shall be subordinate to any ground lease, deed of trust, or other hypothecation
for security now or hereafter placed upon the real property at which the
Premises are a part and to any and all advances made on the security thereof and
to renewals, modifications, replacements and extensions thereof. Lessee agrees
to promptly execute any documents which may be required to effectuate such
subordination. Notwithstanding such subordination, if Lessee is not in default
and so long as Lessee shall pay the Rent and observe and perform all of the
provisions and covenants required under this Lease, Lessee’s right to quiet
possession of the Premises shall not be disturbed or effected by any
subordination.
24. WAIVER: The waiver by Lessor or Lessee of any breach of any term, covenant
or condition, herein contained shall not be construed to be a waiver of such
term, covenant or condition or any subsequent breach of the same or any other
term, covenant or condition therein contained. The subsequent acceptance of Rent
hereunder by Lessor shall not be deemed to be a waiver of Lessee’s breach of any
term, covenant, or condition of the Lease.
25. HOLDING OVER: Any holding over after the end of the Lease Term requires
Lessor’s written approval prior to the end of the Lease Term, which,
notwithstanding any other provisions of this Lease, Lessor may withhold. Such
holding over shall be construed to be a tenancy at sufferance from month to
month. Lessee shall pay to Lessor monthly base rent equal to one and one-half
(1.5) times the monthly base rent installment due in the last month of the Lease
Term and all other additional rent and all other terms and conditions of the
Lease shall apply, so far as applicable. Holding over by Lessee without written
approval of Lessor shall subject Lessee to the liabilities and obligations
provided for in this Lease and by law, including, but not limited to those in
Section 2.1 of this Lease. Lessee shall indemnify and hold Lessor harmless
against any loss or liability resulting from any delay caused by Lessee in
surrendering the Premises, including without limitation, any claims made or
penalties incurred by any succeeding lessee or by Lessor. No holding over shall
be deemed or construed to exercise any option to extend or renew this Lease in
lieu of full and timely exercise of any such option as required hereunder.
26. LESSOR’S LIABILITY: If Lessee should recover a money judgment against Lessor
arising in connection with this Lease, the judgment shall be satisfied only out
of the Lessor’s interest in the Premises and neither Lessor nor any of its
partners shall be liable personally for any deficiency.
27. ESTOPPEL CERTIFICATES: Lessee shall at any time during the Lease Term, upon
not less than ten (10) days prior written notice from Lessor, execute and
deliver to Lessor a statement in writing certifying that, this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification) and the dates to which the Rent and other charges have been
paid in advance, if any, and acknowledging that there are not, to Lessee’s
knowledge, any uncured defaults on the part of Lessor hereunder or specifying
such defaults if they are claimed. Any such statement may be conclusively relied
upon by any prospective purchaser or encumbrancer of the Premises. Lessee’s
failure to deliver such a statement within such time shall be conclusive upon
the Lessee that (a) this Lease is in full force and effect, without modification
except as may be represented by Lessor; (b) there are no uncured defaults in
Lessor’s performance.
28. TIME: Time is of the essence of the Lease.

 



--------------------------------------------------------------------------------



 



29. CAPTIONS: The headings on titles to the paragraphs of this Lease are not a
part of this Lease and shall have no effect upon the construction or
interpretation of any part thereof. This instrument contains all of the
agreements and conditions made between the parties hereto and may not be
modified orally or in any other manner than by an agreement in writing signed by
all of the parties hereto or their respective successors in interest.
30. PARTY NAMES: Landlord and Tenant may be used in various places in this Lease
as a substitute for Lessor and Lessee respectively.
31. EARTHQUAKE INSURANCE: If Lessor desires to obtain some form of earthquake
insurance in the future, if and when available, on terms acceptable to Lessor as
determined in the sole and absolute discretion of Lessor, then as a condition of
Lessor agreeing to waive the requirement for earthquake insurance, Lessee agrees
that it will pay, as additional Rent, which shall be included in the monthly
CAC, an amount not to exceed Forty Seven Thousand Eight Hundred and Thirty Three
Dollars ($47,833) per year.
32. HABITUAL DEFAULT: Notwithstanding anything to the contrary contained in
Section 14 herein, Lessor and Lessee agree that if Lessee shall have defaulted
in the payment of Rent for two or more times during any twelve month period
during the Lease Term, then such conduct shall, at the option of the Lessor,
represent a separate event of default which cannot be cured by Lessee. Lessee
acknowledges that the purpose of this provision is to prevent repetitive
defaults by the Lessee under the Lease, which constitute a hardship to the
Lessor and deprive the Lessor of the timely performance by the Lessee hereunder.
33. HAZARDOUS MATERIALS
33.1 DEFINITIONS: As used in this Lease, the following terms shall have the
following meaning:
a. The term “Hazardous Materials” shall mean (i) polychlorinated biphenyls;
(ii) radioactive materials and (iii) any chemical, material or substance now or
hereafter defined as or included in the definitions of “hazardous substance”
“hazardous water”, “hazardous material”, “extremely hazardous waste”,
“restricted hazardous waste” under Section 25115, 25117 or 15122.7, or listed
pursuant to Section 25140 of the California Health and Safety Code, Division 20,
Chapter 6.5 (Hazardous Waste Control Law), (ii) defined as “hazardous substance”
under Section 25316 of the California Health and Safety Code, Division 20,
Chapter 6.8 (Carpenter-Presley-Tanner Hazardous Substances Account Act), (iii)
defined as “hazardous material”, “hazardous substance”, or “hazardous waste”
under Section 25501 of the California Health and Safety Code, Division 20,
Chapter 6.95 (Hazardous Materials Release, Response, Plans and Inventory),
(iv) defined as a “hazardous substance” under Section 25181 of the California
Health and Safety Code, Division 201, Chapter 6.7 (Underground Storage of
Hazardous Substances), (v) petroleum, (vi) asbestos, (vii) listed under
Article 9 or defined as “hazardous” or “extremely hazardous” pursuant to
Article II of Title 22 of the California Administrative Code, Division 4,
Chapter 20, (viii) defined as “hazardous substance” pursuant to Section 311 of
the Federal Water Pollution Control Act, 33 U.S.C. 1251 et seq. or listed
pursuant to Section 1004 of the Federal Water Pollution Control Act (33 U.S.C.
1317), (ix) defined as a “hazardous waste”, pursuant to Section 1004 of the
Federal Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq.,
(x) defined as “hazardous substance” pursuant to Section 101 of the
Comprehensive Environmental Responsibility Compensations, and Liability Act, 42
U.S.C. 9601 et seq., or (xi) regulated under the Toxic Substances Control Act,
156 U.S.C. 2601 et seq.

 



--------------------------------------------------------------------------------



 



b. The term “Hazardous Materials Laws” shall mean any local, state and federal
laws, rules, regulations, or ordinances relating to the use, generation,
transportation, analysis, manufacture, installation, release, discharge, storage
or disposal of Hazardous Material.
c. The term “Lessor’s Agents” shall mean Lessor’s agents, representatives,
employees, contractors, subcontractors, directors, officers and partners.
d. The term “Lessee’s Agents” shall mean Lessee’s agents, representatives,
employees, contractors, subcontractors, directors, officers, partners, invitees
or any other person in or about the Premises.
     33.2 LESSEE’S RIGHT TO INVESTIGATE: Lessee shall be entitled to cause such
inspection, soils and ground water tests, and other evaluations to be made of
the Premises as Lessee deems necessary regarding (i) the presence and use of
Hazardous Materials in or about the Premises, and (ii) the potential for
exposure to Lessee’s employees and other persons to any Hazardous Materials used
and stored by previous occupants in or about the Premises. Lessee shall provide
Lessor with copies of all inspections, tests and evaluations. Lessee shall
indemnify, defend and hold Lessor harmless from any cost, claim or expense
arising from such entry by Lessee or from the performance of any such
investigation by such Lessee.
     33.3 INTENTIONALLY OMITTED.
     33.4 LESSEE’S OBLIGATION TO INDEMNIFY: Lessee, at its sole cost and
expense, shall indemnify, defend, protect and hold Lessor and Lessor’s Agents
harmless from and against any and all cost or expenses, including those
described under subparagraphs i, ii and iii herein below set forth, arising from
or caused in whole or in part, directly or indirectly by:
a. Lessee’s or Lessee’s Agents’ use, analysis, storage, transportation,
disposal, release, threatened release, discharge or generation of Hazardous
Material to, in, on, under, about or from the Premises; or
b. Lessee’s or Lessee’s Agents failure to comply with Hazardous Material laws;
or
c. Any release of Hazardous Material to, in, on, under, about, from or onto the
Premises caused by or occurring as a result of acts or omissions of Lessee or
Lessee’s Agents, except ground water contamination from other parcels where the
source is from off the Premises not arising from or caused by Lessee or Lessee’s
Agents.
The cost and expenses indemnified against include, but are not limited to the
following:
i. Any and all claims, actions, suits, proceedings, losses, damages,
liabilities, deficiencies, forfeitures, penalties, fines, punitive damages, cost
or expenses;
ii. Any claim, action, suit or proceeding for personal injury (including
sickness, disease, or death), tangible or intangible property damage,
compensation for lost wages, business income, profits or other economic loss,
damage to the natural resources of the environment, nuisance, pollution,
contamination, leaks, spills, release or other adverse effects on the
environment;
iii. The cost of any repair, clean-up, treatment or detoxification of the
Premises necessary to bring the Premises into compliance with all Hazardous
Material Laws, including the preparation and implementation of any closure,
disposal, remedial action, or other actions with regard to the Premises, and
expenses (including, without limitation, reasonable attorney’s fees and
consultants fees, investigation and laboratory fees, court cost and litigation
expenses).

 



--------------------------------------------------------------------------------



 



     33.5 LESSEE’S OBLIGATION TO REMEDIATE CONTAMINATION: Lessee shall, at its
sole cost and expense, promptly take any and all action necessary to remediate
contamination of the Premises by Hazardous Materials occurring as a result of
acts or omissions of Lessee or Lessee’s Agents.
     33.6 OBLIGATION TO NOTIFY: Lessor and Lessee shall each give written notice
to the other as soon as reasonably practical of (i) any communication received
from any governmental authority concerning Hazardous Material which related to
the Premises and (ii) any contamination of the Premises by Hazardous Materials
which constitutes a violation of any Hazardous Material Laws.
     33.7 SURVIVAL: The obligations of Lessee under this Section 33 shall
survive the Lease Term or earlier termination of this Lease.
     33.8 CERTIFICATION AND CLOSURE: On or before the end of the Lease Term or
earlier termination of this Lease, Lessee shall deliver to Lessor a
certification executed by Lessee stating that, to the best of Lessee’s
knowledge, there exists no violation of Hazardous Material Laws resulting from
Lessee’s obligation in Paragraph 33. If pursuant to local ordinance, state or
federal law, Lessee is required, at the expiration of the Lease Term, to submit
a closure plan for the Premises to a local, state or federal agency, then Lessee
shall comply at its sole cost and expense with the requirements of the closure
plan and furnish to Lessor a copy of such plan.
     33.9 PRIOR HAZARDOUS MATERIALS: Lessee shall have no obligation to clean up
or to hold Lessor harmless with respect to any Hazardous Material or wastes
discovered on the Premises which were not introduced into, in, on, about, from
or under the Premises during Lessee’s prior occupancy or during the Lease Term
or ground water contamination from other parcels where the source is from off
the Premises not arising from or caused by Lessee or Lessee’s Agents. Lessee
will reimburse Lessor for its pro-rata share of Environmental Surcharges related
to the Premises. As of the time of signing of this Lease, Lessor was not aware
of any Environmental Surcharges due or expected to be due related to the
Premises.
34. BROKERS: Lessor and Lessee represent that they have not utilized or
contacted a real estate broker or finder with respect to this Lease. Lessee
agrees to indemnify and hold Lessor harmless against any claim, cost, liability
or cause of action asserted by any broker or finder claiming through Lessee.
Lessor represents and warrants that it has not utilized or contacted a real
estate broker or finder with respect to this Lease and Lessor agrees to
indemnify and hold Lessee harmless against any claim, cost, liability or cause
of action asserted by any broker or finder claiming through Lessor.
35. OPTION TO EXTEND
A. OPTION: Lessor hereby grants to Lessee one (1) option to extend the Lease
Term, with the extended term to be for a period of five (5) years, on the
following terms and conditions:
(i) Lessee shall give Lessor written notice of its exercise of its option to
extend no earlier than twelve (12), nor later than six (6) calendar months
before the Lease Term would end but for said exercise. If Lessee and Lessor have
not agreed to rental terms in writing, Lessee may withdraw its notice of
exercise of an extension option prior to six (6) months before the Lease Term
would end but for said exercise. Lessor shall provide Lessee with Lessor’s
proposed base monthly rent for the option period within twenty (20) days of
Lessee’s written request. Lessee’s acceptance, in writing, of Lessor’s proposed
base monthly rent shall operate to

 



--------------------------------------------------------------------------------



 



extend the Lease Term. Upon any extension of the Lease Term pursuant to this
Section 35, the term “Lease Term” as used in this Lease shall thereafter include
the then extended term. Time is of the essence.
(ii) Lessee may not extend the Lease Term pursuant to any option granted by this
Section 35 if Lessee is in default as of the date of the exercise of its option.
If Lessee has committed a default by Lessee as defined in Section 14 or 32 that
has not been cured or waived by Lessor in writing by the date that any extended
term is to commence, then Lessor may elect not to allow the Lease Term to be
extended, notwithstanding any notice given by Lessee of an exercise of this
option to extend.
(iii) All terms and conditions of this Lease shall apply during the extended
term, except that the base rent and rental increases for each extended term
shall be determined as provided in Section 35 (B) below
(iv) The option rights of Intevac granted under this Section 35 are granted for
Intevac’s personal benefit and may not be assigned or transferred by Intevac or
exercised if Intevac is not occupying the Premises at the time of exercise.
B. EXTENDED TERM RENT — OPTION PERIOD: The monthly Rent for the Premises during
the extended term shall equal the fair market monthly Rent for the Premises as
of the commencement date of the extended term, but in no case, less than the
Rent during the last month of the prior Lease term. Promptly upon Lessee’s
exercise of the option to extend, Lessee and Lessor shall meet and attempt to
agree on the fair market monthly Rent for the Premises as of the commencement
date of the extended term. In the event the parties fail to agree upon the
amount of the monthly Rent for the extended term prior to commencement thereof,
the monthly Rent for the extended term shall be determined by appraisal in the
manner hereafter set forth; provided, however, that in no event shall the
monthly Rent for the extended term be less than in the immediate preceding
period. Annual base rent increases during the extended term shall be four
percent (4%) per year. In the event it becomes necessary under this paragraph to
determine the fair market monthly Rent of the Premises by appraisal, Lessor and
Lessee each shall appoint a real estate appraiser who shall be a member of the
American Institute of Real Estate Appraiser (“AIREA”) and such appraisers shall
each determine the fair market monthly Rent for the Premises taking into account
the value of the Premises and the amenities provided by the outside areas, the
common areas, and the Building, and prevailing comparable Rentals in the area.
Such appraisers shall, within twenty (20) business days after their appointment,
complete their appraisals and submit their appraisal reports to Lessor and
Lessee. If the fair market monthly Rent of the Premises established in the two
(2) appraisals varies by five percent (5%) or less of the higher Rent, the
average of the two shall be controlling. If said fair market monthly Rent varies
by more than five percent (5%) of the higher Rental, said appraisers, within ten
(10) days after submission of the last appraisal, shall appoint a third
appraiser who shall be a member of the AIREA and who shall also be experienced
in the appraisal of Rent values and adjustment practices for commercial
properties in the vicinity of the Premises. Such third appraiser shall, within
twenty (20) business days after his appointment, determine by appraisal the fair
market monthly Rent of the Premises taking into account the same factors
referred to above, and submit his appraisal report to Lessor and Lessee. The
fair market monthly Rent determined by the third appraiser for the Premises
shall be controlling, unless it is less than that set forth in the lower
appraisal previously obtained, in which case the value set forth in said lower
appraisal shall be controlling, or unless it is greater than that set forth in
the higher appraisal previously obtained in which case the Rent set for in said
higher appraisal shall be controlling. If either Lessor or Lessee fails to
appoint an appraiser, or if an appraiser appointed by either of them fails,
after his appointment to submit his appraisal within the required period in
accordance with the foregoing, the appraisal submitted by the appraiser properly
appointed and timely submitting his appraisal shall be controlling. If the two
appraisers appointed by Lessor and Lessee are unable to agree upon a third
appraiser within the required period in accordance with the foregoing,
application shall be made within twenty (20) days thereafter by either Lessor or
Lessee to AIREA, which shall appoint

 



--------------------------------------------------------------------------------



 



a member of said institute willing to serve as appraiser. The cost of all
appraisals under this subparagraph shall be borne equally be Lessor and Lessee.
36. APPROVALS: Whenever in this Lease the Lessor’s or Lessee’s consent is
required, such consent shall not be unreasonably or arbitrarily withheld or
delayed. In the event that the Lessor or Lessee does not respond to a request
for any consents which may be required of it in this Lease within ten business
days of the request of such consent in writing by the Lessee or Lessor, such
consent shall be deemed to have been given by the Lessor or Lessee.
37. AUTHORITY: Each party executing this Lease represents and warrants that he
or she is duly authorized to execute and deliver the Lease. If executed on
behalf of a corporation, that the Lease is executed in accordance with the
by-laws of said corporation (or a partnership that the Lease is executed in
accordance with the partnership agreement of such partnership), that no other
party’s approval or consent to such execution and delivery is required, and that
the Lease is binding upon said individual, corporation (or partnership) as the
case may be in accordance with its terms.
38. INDEMNIFICATION OF LESSOR: Except to the extent caused by the sole
negligence or willful misconduct of Lessor or Lessor’s Agents, Lessee shall
defend, indemnify and hold Lessor harmless from and against any and all
obligations, losses, costs, expenses, claims, demands, attorney’s fees,
investigation costs or liabilities on account of, or arising out of the use,
condition or occupancy of the Premises or any act or omission to act of Lessee
or Lessee’s Agents or any occurrence in, upon, about or at the Premises,
including, without limitation, any of the foregoing provisions arising out of
the use, generation, manufacture, installation, release, discharge, storage, or
disposal of Hazardous Materials by Lessee or Lessee’s Agents. It is understood
that Lessee is and shall be in control and possession of the Premises and that
Lessor shall in no event be responsible or liable for any injury or damage or
injury to any person whatsoever, happening on, in, about, or in connection with
the Premises, or for any injury or damage to the Premises or any part thereof.
This Lease is entered into on the express condition that Lessor shall not be
liable for, or suffer loss by reason of injury to person or property, from
whatever cause, which in any way may be connected with the use, condition or
occupancy of the Premises or personal property located herein. The provisions of
this Lease permitting Lessor to enter and inspect the Premises are for the
purpose of enabling Lessor to become informed as to whether Lessee is complying
with the terms of this Lease and Lessor shall be under no duty to enter, inspect
or to perform any of Lessee’s covenants set forth in this Lease. Lessee shall
further indemnify, defend and hold harmless Lessor from and against any and all
claims arising from any breach or default in the performance of any obligation
to Lessee’s part to be performed under the terms of this Lease. The provisions
of Section 38 shall survive the Lease Term or earlier termination of this Lease
with respect to any third party claims, damage, injury or death occurring during
the Lease Term.
39. SUCCESSORS AND ASSIGNS: The covenants and conditions herein contained shall,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of all of the parties hereto;
and all of the parties hereto shall be jointly and severally liable hereunder.
40. MISCELLANEOUS PROVISIONS: All rights and remedies hereunder are cumulative
and not alternative to the extent permitted by law and are in addition to all
other rights or remedies in law and in equity.
41. CHOICE OF LAW: This lease shall be construed and enforced in accordance with
the substantive laws of the State of California. The language of all parts of
this lease shall in all cases be construed as a whole according to its fair
meaning and not strictly for or against either Lessor or Lessee.

 



--------------------------------------------------------------------------------



 



42. ENTIRE AGREEMENT: This Lease is the entire agreement between the parties,
and there are no agreements or representations between the parties except as
expressed herein. Except as otherwise provided for herein, no subsequent change
or addition to this Lease shall be binding unless in writing and signed by the
parties hereto.
In Witness Whereof, Lessor and Lessee have executed this Lease, the day and year
first above written.

                  LESSOR   LESSEE     MISSION WEST PROPERTIES, L.P. III  
INTEVAC CORPORATION    
BY:
  MISSION WEST PROPERTIES, INC.,            
 
  ITS GENERAL PARTNER            
 
               
By:
  /s/ Carl E. Berg   By:   /s/ Charles B. Eddy    
 
                Signature of authorized representative   Signature of authorized
representative    
 
                Carl E. Berg   Charles B. Eddy               Printed name  
Printed name    
 
                President   Chief Financial Officer               Title   Title
   
 
                2/7/01   2-5-01               Date   Date    

 



--------------------------------------------------------------------------------



 



[MAP OF SITE PLAN]

 



--------------------------------------------------------------------------------



 



 

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (“Amendment”), is made and entered into this 23rd
day of February, 2004 by and between Mission West Properties, L.P. III, a
Delaware limited partnership (“Mission” or “Lessor”) and Intevac Corporation, a
California corporation (“Lessee”).

RECITALS



A.   Lessee currently leases from Lessor approximately 119,583 square feet of
space located at 3560-3580 Bassett Street, Santa Clara, California (the
“Premises”) pursuant to that certain lease dated February 5, 2001 (the “Lease”).
  B.   The term of the Lease expires on March 31, 2007.   C.   Lessee has
elected and Mission has agreed to extend the term of Lease until March 31, 2012
subject to the terms and conditions set forth herein:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereto agree to amend the Lease as
follows:



  1.   TERM: The term of the Lease is hereby extended for five (5) years until
March 31, 2012..
    2.   BASIC RENT: The base rent shall be adjusted to and payable on 4/1/07 as
follows:

                              Base rent     Estimated CAC     Total  
4/1/07 through 3/31/08
  $ 113,604     $ 2,200     $ 115,804  

*CAC subject to annual adjustment.

Monthly base rent to increase each year by the lesser of: (i) $.05 per square
foot per month or (ii) the increase in the Bay Area Consumer Price Index, during
the prior year on April 1 of each year during this extended term over the prior
year’s rent rounded to the nearest dollar. (Example if consumer price increased
by 7% from 4/1/07 to 3/31/08 then the amount of increase would be lesser of $.05
+.95 = $1.00 or $.95 x 107% = $1.0165 times 119,583.)



  3.   COMMON AREA CHARGES: Lessee shall continue to pay to Mission its share of
common area charges as provided for in the Lease during the extended term.    
4.   BROKERAGE COMMISSION: Each party represents and warrants to the other party
that it has not utilized or contacted a real estate broker or finder with
respect to this Amendment and each party agrees to indemnify and hold each other
harmless against any claim, cost, liability or cause of action asserted by any
broker or finder claiming through either party. Mission and Lessee agree that
Mission shall not be obligated to pay any broker leasing commissions, consulting
fees, finders fees or any other fees or commissions arising out of the
negotiation and execution of this Amendment or relating to any extended term of
the Lease or to any expansion or relocation of the Premises.

 



--------------------------------------------------------------------------------



 



  5.   LESSEE CERTIFICATION: As a condition of Lessor’s agreeing to this
Amendment, Lessee         hereby certifies and confirms that as of the date of
this Amendment, Lessee is not in violation of any government regulations,
ordinances, rules or laws, including those pertaining to Hazardous Waste and/or
Hazardous Materials. Lessee is accepting Premises in an “as is” condition.    
6.   RATIFICATION OF LEASE: Except as modified herein, the Lease is hereby
ratified, approved and confirmed upon all the terms, covenants, and conditions.
    7.   AUTHORITY: Each party executing this Amendment represents and warrants
that he or she is duly authorized to execute and deliver this Amendment. If
executed on behalf of a corporation, that this Amendment is executed in
accordance with the by-laws of said corporation (or a partnership that this
Amendment is executed in accordance with the partnership agreement of such
partnership), that no other party’s approval or consent to such execution and
delivery is required, and that this Amendment is binding upon said individual,
corporation (or partnership) as the case may be in accordance with its terms.

              MISSION WEST PROPERTIES, L.P. III,
a Delaware limited partnership   INTEVAC CORPORATION,
a Delaware corporation
 
           
By:
  /s/ Carl E. Berg   By:   /s/ Charles B. Eddy III

           

  Carl E. Berg       Charles B. Eddy III
 
            Title: CEO of the General Partner   Title: CFO
 
            Date: 2/24/04   Date: 2/23/04

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO LEASE
This Second Amendment to Lease (the “Second Amendment”), is made and entered
into this 1st day of July, 2005 by and between Mission West Properties, L.P.
III, a Delaware limited partnership (“Lessor”) and Intevac Corporation, a
California corporation (“Lessee”).
RECITALS

A.   Lessee currently leases from Lessor approximately 119,583 square feet of
space located at 3560-3580 Bassett Street, Santa Clara, California (the
“Premises”) pursuant to that certain lease dated February 5, 2001 and First
Amendment To Lease dated February 23, 2004 (the “Lease”).   B.   Lessee has
elected and Lessor has agreed to lease to Lessee a 10,000 square foot portion of
3510 Bassett Street in Santa Clara, California which is comprised of a total of
approximately 18,304 square feet (the “Expansion Premises”) as described on
Exhibit A:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereto agree to amend the Lease as
follows:

  1.   TERM: The Lease Term for the Expansion Premises will be nine (9) months
commencing July 1, 2005.     2.   RENT: The Rent for the Expansion Premises
shall be as follows:

                              Base Rent   Estimated CAC*   Total Rent
7/1/05 to 9/30/05
  $ 4,000     $ 2,300     $ 6,300  
10/1/05 to 3/31/06
  $ 6,500     $ 2,300     $ 8,800  

 

*   Estimated Common Area Charges (“CAC”).

  3.   TERMINATION OPTION: Lessee will have the one time right to terminate the
Lease for the Expansion Premises upon delivering advance written notice to
Lessor on or before October 1, 2005.     4.   UTILITIES: Lessee will be
responsible for 100% of the utilities for 3510 Bassett Street in Santa Clara,
California during the Lease Term for the Expansion Premises.     5.   BROKERAGE
COMMISSION: Each party represents and warrants to the other party that it has
not utilized or contacted a real estate broker or finder with respect to this
Second Amendment and each party agrees to indemnify and hold each other harmless
against any claim, cost, liability or cause of action asserted by any broker or
finder claiming through either party. Lessor and Lessee agree that Lessor shall
not be obligated to pay any broker leasing commissions, consulting fees,
finder’s fees or any other fees or commissions arising out of the negotiation
and execution of this Second Amendment or relating to any extended term of the
Lease or to any expansion or relocation of the Premises.

 



--------------------------------------------------------------------------------



 



  6.   LESSEE CERTIFICATION: As a condition of Lessor’s agreeing to this Second
Amendment, Lessee hereby certifies and confirms that as of the date of this
Second Amendment, Lessee is not in violation of any government regulations,
ordinances, rules or laws, including those pertaining to Hazardous Waste and/or
Hazardous Materials. Lessee is accepting the Expansion Premises in an “as is
where is” condition.     7.   RATIFICATION OF LEASE: Except as modified herein,
the Lease is hereby ratified, approved and confirmed upon all the terms,
covenants, and conditions.     8.   AUTHORITY: Each party executing this Second
Amendment represents and warrants that he or she is duly authorized to execute
and deliver this Second Amendment. If executed on behalf of a corporation, that
this Second Amendment is executed in accordance with the by-laws of said
corporation (or a partnership that this Second Amendment is executed in
accordance with the partnership agreement of such partnership), that no other
party’s approval or consent to such execution and delivery is required, and that
this Second Amendment is binding upon said individual, corporation (or
partnership) as the case may be in accordance with its terms.

                 
MISSION WEST PROPERTIES, L.P. III,
      INTEVAC CORPORATION,
a Delaware limited partnership
      a California corporation
By Mission West Properties, Inc.
           
Its general partner
           
 
               
By:
  /s/ R.V. Marino       By:   /s/ Charles B. Eddy
 
               
 
               
Print Name: R.V. Marino
      Print Name: Charles B. Eddy
 
               
Title: President & COO
      Title: CFO
 
               
Date: 7/1/05
      Date: 7/1/05

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO LEASE
This Second Amendment to Lease (“Amendment”), is made and entered into the 1st
day of April, 2006 by and between Mission West Properties, L.P. Ill, a Delaware
limited partnership (“Mission” or “Lessor”) and Intevac, Inc., a California
corporation (“Lessee”).
RECITALS

A.   Lessee currently leases from Lessor approximately 119,583 square feet of
space located at 3560-3580 Bassett Street, Santa Clara, California (the
“Premises”) pursuant to that certain lease dated February 5,2001 (the “Lease”).
  B.   The term of the Lease expires on March 31, 2007.   C.   Lessee has
elected and Mission has agreed to extend the term of Lease until March 31, 2012
subject to the terms and conditions set forth herein:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereto agree to amend the Lease as
follows:

  1.   TERM: The term of the Lease is hereby extended for five (5) years until
March 31, 2012.

  2.   BASIC RENT: The base rent shall be as shown below:

                              Base rent   Estimated CAC   Total
4/1/06 through 3/31/07
  $ 276,992     $ 2,200     $ 279,192  
4/1/07 through 3/31/08
  $ 113,604     $ 2,200     $ 115,804  

 

*   CAC subject to annual adjustment.

Monthly base rent to increase each year by the lesser of: (i) $.05 per square
foot per month or (ii) the increase in the Bay Area Consumer Price Index, during
the prior year on April 1 of each year during this extended term over the prior
year’s rent rounded to the nearest dollar. (Example if consumer price increased
by 7% from 4/1/07 to 3/31/08 then the amount of increase would be lesser of $.05
+.95 = $1.00 or $.95 x 107% = $1.0165 times 119,583.)

  3.   COMMON AREA CHARGES: Lessee shall continue to pay to Mission its share of
common area charges as provided for in the Lease during the extended term.    
4.   BROKERAGE COMMISSION: Each party represents and warrants to the other party
that it has not utilized or contacted a real estate broker or finder with
respect to this Amendment and each party agrees to indemnify and hold each other
harmless against any claim, cost, liability or cause of action asserted by any
broker or finder claiming through either party. Mission and Lessee agree that
Mission shall not be obligated to pay any broker leasing commissions, consulting
fees, finders fees or any other fees or commissions arising out of the
negotiation and execution of this

 



--------------------------------------------------------------------------------



 



      Amendment or relating to any extended term of the Lease or to any
expansion or relocation of the Premises.     5.   LESSEE CERTIFICATION: As a
condition of Lessor’s agreeing to this Amendment, Lessee hereby certifies and
confirms that as of the date of this Amendment, Lessee is not in violation of
any government regulations, ordinances, rules or laws, including those
pertaining to Hazardous Waste and/or Hazardous Materials. Lessee is accepting
Premises in an “as is” condition.     6.   RATIFICATION OF LEASE: Except as
modified herein, the Lease is hereby ratified, approved and confirmed upon all
the terms, covenants, and conditions and supersedes prior amendments.     7.  
FIRST RIGHT OF OFFER TO LEASE: Lessor hereby gives Lessee the first right of
offer to Lease the 47,480 sq. ft. building at 3550 Bassett, Santa Clara, Ca.
upon the expiration of the Xicom Lease if they do not exercise their option to
renew. The monthly NNN rent would 95% of fair market value at the time of the
exercise of the first right of offer. The term would expire with on March 31,
2012.     8.   AUTHORITY: Each party executing this Amendment represents and
warrants that he or she is duly authorized to execute and deliver this
Amendment. If executed on behalf of a corporation, that this Amendment is
executed in accordance with the by-laws of said corporation (or a partnership
that this Amendment is executed in accordance with the partnership agreement of
such partnership), that no other party’s approval or consent to such execution
and delivery is required, and that this Amendment is binding upon said
individual, corporation (or partnership) as the case may be in accordance with
its terms.

                     
MISSION WEST PROPERTIES, L.P. Ill,
      INTEVAC CORPORATION,    
a Delaware limited partnership
      a California corporation    
 
                   
By:
  /s/ Carl E. Berg      
By:
  /s/ Charles B. Eddy    
 
                   
 
  Carl E. Berg                
 
                   
Title: CEO of the General Partner
      Title: CFO    
 
                   
Date: April 1, 2006
      Date: April 1, 2006    

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO LEASE
This Third Amendment to Lease (the “Third Amendment”), is made and entered into
this 23 day of March, 2006 by and between Mission West Properties, L.P. III, a
Delaware limited partnership (“Lessor”) and Intevac Corporation, a California
corporation (“Lessee”).
RECITALS

A.   Lessee currently leases from Lessor approximately 119,583 square feet of
space located at 3560-3580 Bassett Street, Santa Clara, California (the
“Premises”) pursuant to that certain lease dated February 5, 2001, First
Amendment to Lease dated February 23, 2004 and Second Amendment to Lease dated
July 1, 2005 (the “Lease”).

B.   Lessee currently leases a 10,000 square foot portion of 3510 Bassett Street
in Santa Clara, California which is comprised of a total of approximately 18,304
square feet (the “Expansion Premises”) until March 31, 2006, and Lessee has
requested to extend the Lease Term for the Expansion Premises. In addition,
Lessor has completed a lease for the space adjacent to the Expansion Premises
located at 3508 Bassett Street, and Lessor requires certain modifications to the
Expansion Premises to provide for secured shared access to the dock area which
will reduce the total square footage of the Expansion Premises from
approximately 18,304 to 17,836 [17,368 + 468 (50% of shared dock area)] square
feet.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereto agree to amend the Lease as
follows:

  1.   EXPANSION PREMISES SECURED SHARED DOCK: Lessor, at Lessor’s cost, will
modify the Expansion Premises to provide for secured shared access to the dock
area for the Lessee and tenant occupying the adjacent space at 3508 Bassett
Street as described on Exhibit A.     2.   TERM: The Lease Term for the
Expansion Premises will be extended nine (9) months commencing April 1, 2006 and
ending December 31, 2006.

  3.   RENT: The monthly Rent for the Expansion Premises shall be as follows:

                              Base Rent   Estimated CAC*   Total Rent
4/1/06 to 12/31/06
  $ 6,500     $ 2,300     $ 8,800  

 

*   Estimated Common Area Charges (“CAC”).

  4.   UTILITIES: Lessee will be responsible for 100% of the utilities for 3510
Bassett Street in Santa Clara, California during the Lease Term for the
Expansion Premises.     5.   BROKERAGE COMMISSION: Each party represents and
warrants to the other party that it has not utilized or contacted a real estate
broker or finder with respect to this Third Amendment and each party agrees to
indemnify and hold each other harmless against any claim, cost, liability or
cause of action asserted by any broker or finder claiming through either party.
Lessor and Lessee agree that Lessor shall not be obligated to pay any broker
leasing commissions, consulting fees, finder’s fees or any other fees or
commissions arising out of the negotiation and execution of this

 



--------------------------------------------------------------------------------



 



      Third Amendment or relating to any extended term of the Lease or to any
expansion or relocation of the Premises or Expansion Premises.     6.   LESSEE
CERTIFICATION: As a condition of Lessor’s agreeing to this Third Amendment,
Lessee hereby certifies and confirms that as of the date of this Third
Amendment, Lessee is not in violation of any government regulations, ordinances,
rules or laws, including those pertaining to Hazardous Waste and/or Hazardous
Materials. Lessee is accepting the Expansion Premises in an “as is where is”
condition.     7.   RATIFICATION OF LEASE: Except as modified herein, the Lease
is hereby ratified, approved and confirmed upon all the terms, covenants, and
conditions.     8.   AUTHORITY: Each party executing this Third Amendment
represents and warrants that he or she is duly authorized to execute and deliver
this Third Amendment. If executed on behalf of a corporation, that this Third
Amendment is executed in accordance with the by-laws of said corporation (or a
partnership that this Third Amendment is executed in accordance with the
partnership agreement of such partnership), that no other party’s approval or
consent to such execution and delivery is required, and that this Third
Amendment is binding upon said individual, corporation (or partnership) as the
case may be in accordance with its terms.

                     
MISSION WEST PROPERTIES, L.P. III,
      INTEVAC CORPORATION,    
a Delaware limited partnership
      a California corporation    
By Mission West Properties, Inc.
               
Its general partner
               
 
                   
By:
  /s/ R.V. Marino       By:   /s/ Dennis M. Van Noy    
 
                   
 
                   
Print Name: R.V. MARINO
      Print Name: Dennis M. Van Noy    
 
                   
Title: President & COO
      Title: Facilities Manager    
 
                   
Date: 03/28/06
      Date: 23 March 2006    

 



--------------------------------------------------------------------------------



 



Exhibit A
Floor plan to be attached

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [f58409x2816701.gif]

 



--------------------------------------------------------------------------------



 



FIFTH AMENDMENT TO LEASE
This Fifth Amendment to Lease (“Amendment”), is made and entered into the 23rd
day of October, 2006 by and between Mission West Properties, L.P. III, a
Delaware limited partnership (“Mission” or “Lessor”) and Intevac Corporation, a
Delaware corporation (“Lessee”).
RECITALS

A.   Lessee currently leases from Lessor approximately 119,583 square feet of
space located at 3560-3580 Bassett Street, Santa Clara, California (the
“Premises”) pursuant to that certain lease dated February 5, 2001 (the “Lease”)
as amended by amendments one thru four.

B.   The term of the Lease expires on March 31, 2012

C.   Lessee has elected and Mission has agreed to add 50,000 sq. ft. at 3544
Bassett Street, Santa Clara to the lease for a total of 169,583 subject to the
terms and conditions set forth herein:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereto agree to amend the Lease as
follows:

  1.   BASIC RENT: The base rent shall be as shown below:

                              Base rent   Estimated CAC   Total
11/1/06 through 12/31/06
  $ 276,992     $ 2,200     $ 279,192  
1/1/07 through 3/31/07
  $ 306,992     $ 3,200     $ 310,192  
4/1/07 through 3/31/08
  $ 143,604     $ 3,200     $ 146,804  

 

*   CAC subject to annual adjustment.

Monthly base rent to increase each year by the lesser of: (i) $.05 per square
foot per month or (ii) the increase in the Bay Area Consumer Price Index, during
the prior year on April 1 of each year during this extended term over the prior
year’s rent rounded to the nearest dollar. (Example if consumer price increased
by 7% from 4/1/07 to 3/31/08 then the amount of increase would be lesser of $.05
+.85 = $ .90 or $.85 x 107% = $.9095 times 119,583.) Lessee may occupy
additional space to install it equipment and personal property upon lease
signing.

  2.   COMMON AREA CHARGES: Lessee shall continue to pay to Mission its share of
common area charges as provided for in the Lease during the extended term.    
3.   BROKERAGE COMMISSION: Each party represents and warrants to the other party
that it has not utilized or contacted a real estate broker or finder with
respect to this Amendment and each party agrees to indemnify and hold each other
harmless against any claim, cost, liability or cause of action asserted by any
broker or finder claiming through either party. Mission and Lessee agree that
Mission shall not be obligated to pay any broker leasing commissions, consulting
fees, finders fees or any other fees or commissions arising out of the
negotiation and execution of this

 



--------------------------------------------------------------------------------



 



      Amendment or relating to any extended term of the Lease or to any
expansion or relocation of the Premises.     4.   LESSEE CERTIFICATION: As a
condition of Lessor’s agreeing to this Amendment, Lessee hereby certifies and
confirms that as of the date of this Amendment, Lessee is not in violation of
any government regulations, ordinances, rules or laws, including those
pertaining to Hazardous Waste and/or Hazardous Materials, Lessee is accepting
Premises in an “as is” condition.     5.   RATIFICATION OF LEASE: Except as
modified herein, the Lease is hereby ratified, approved and confirmed upon all
the terms, covenants, and conditions and supersedes prior amendments.     6.  
OPTION TO EXTEND: Lessee shall have option to extend this Lease for one
additional five (5) year term at Fair Market Value.     7.   AUTHORITY: Each
party executing this Amendment represents and warrants that he or she is duly
authorized to execute and deliver this Amendment. If executed on behalf of a
corporation, that this Amendment is executed in accordance with the by-laws of
said corporation (or a partnership that this Amendment is executed in accordance
with the partnership agreement of such partnership), that no other party’s
approval or consent to such execution and delivery is required, and that this
Amendment is binding upon said individual, corporation (or partnership) as the
case may be in accordance with its terms.

                      MISSION WEST PROPERTIES, L.P. III,       INTEVAC
CORPORATION,     a Delaware limited partnership       a Delaware corporation    
 
                   
By:
  /s/ Carl E. Berg       By:   /s/ Charles B. Eddy    
 
                   
 
  Carl E. Berg                
 
                    Title: CEO of the General Partner       Title: CFO    
 
                    Date: 10/23/06       Date: 10-27-06    

 



--------------------------------------------------------------------------------



 



SIXTH AMENDMENT TO LEASE
This Sixth Amendment to Lease (“Sixth Amendment”), is made and entered into the
14th day of December, 2006 by and between Mission West Properties, L.P. III, a
Delaware limited partnership (“Mission” or “Lessor”) and Intevac Corporation, a
California corporation (“Lessee”).
RECITALS

A.   Lessee currently leases from Lessor approximately 119,583 square feet of
space located at 3560-3580 Bassett Street and approximately 50,000 square feet
located at 3544 Bassett Street, Santa Clara, California (the “Premises”)
pursuant to that certain lease dated February 5, 2001 as amended by amendments
one thru five (the “Lease’”).

B.   Lessee also currently leases an approximately 10,000 square foot portion of
3510 Bassett Street, Santa Clara, California which is comprised of a total of
approximately 17,836 square feet (the “Expansion Premises”) until December 31,
2006, and Lessee has requested to extend the Lease Term for the Expansion
Premises.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereto agree to amend the Lease as
follows:

  1.   TERM: The Lease Term for the Expansion Premises will be extended three
(3) months commencing January 1, 2007 and ending March 31, 2007.     3.   RENT:
The monthly Rent for the Expansion Premises shall be as follows:

                              Base Rent   Estimated CAC*   Total Rent
1/1/07 to 3/31/07
  $ 6,500     $ 2,300     $ 8,800  

 

*   Estimated Common Area Charges (“CAC”).

  4.   UTILITIES: Lessee will be responsible for 100% of the utilities for 3510
Bassett Street in Santa Clara, California during the Lease Term for the
Expansion Premises.     5.   BROKERAGE COMMISSION: Each party represents and
warrants to the other parry that it has not utilized or contacted a real estate
broker or finder with respect to this Sixth Amendment and each party agrees to
indemnify and hold each other harmless against any claim, cost, liability or
cause of action asserted by any broker or finder claiming through either party.
Lessor and Lessee agree that Lessor shall not be obligated to pay any broker
leasing commissions, consulting fees, finder’s fees or any other fees or
commissions arising out of the negotiation and execution of this Sixth Amendment
or relating to any extended term of the Lease or to any expansion or relocation
of the Premises or Expansion Premises.     6.   LESSEE CERTIFICATION: As a
condition of Lessor’s agreeing to this Sixth Amendment, Lessee hereby certifies
and confirms that as of the date of this Sixth Amendment, Lessee is not in
violation of any government regulations, ordinances, rules or laws, including
those pertaining to

 



--------------------------------------------------------------------------------



 



      Hazardous Waste and/or Hazardous Materials. Lessee is accepting the
Expansion Premises in an “as is where is” condition.     7.   RATIFICATION OF
LEASE: Except as modified herein, the Lease is hereby ratified, approved and
confirmed upon all the terms, covenants, and conditions.     8.   AUTHORITY:
Each party executing this Sixth Amendment represents and warrants that he or she
is duly authorized to execute and deliver this Sixth Amendment. If executed on
behalf of a corporation, that this Sixth Amendment is executed in accordance
with the by-laws of said corporation (or a partnership that this Sixth Amendment
is executed in accordance with the partnership agreement of such partnership),
that no other party’s approval or consent to such execution and delivery is
required, and that this Sixth Amendment is binding upon said individual,
corporation (or partnership) as the case may be in accordance with its terms,

                 
MISSION WEST PROPERTIES, L.P. III,
      INTEVAC CORPORATION,
a Delaware limited partnership
      a California corporation
By Mission West Properties, Inc.
           
Its general partner
           
 
               
By:
  /s/ R.V. Marino       By:   /s/ Charles B. Eddy
 
                   
 
               
Title: President & COO
      Title: CFO
 
               
Date: 12/18/06
      Date:12-15-06

 



--------------------------------------------------------------------------------



 



SEVENTH AMENDMENT TO LEASE
This SEVENTH Amendment to Lease (“Seventh Amendment”), is made and entered into
the            day of October, 2010 by and between Mission West Properties, L.P.
III, a Delaware limited partnership (“Mission” or “Lessor”) and Intevac, Inc., a
Delaware corporation (“Lessee”).
RECITALS

A.   Lessee currently leases from Lessor approximately 169,583 square feet of
space located at 3560-3580 Bassett Street and at 3544 Bassett Street, Santa
Clara, California (the “Premises”) pursuant to that certain lease dated
February 5, 2001 as amended (the “Lease”).   B.   Existing Lease expires on
3/31/12 .   C.   Lessee and Lessor have agreed to extend the Lease to 3/31/17 on
the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereto agree to amend the Lease as
follows:

  1.   TERM: The Lease Term will be extended sixty (60) months commencing
March 31, 2012 and ending on March 31, 2017.     2.   RENT: The monthly Rent for
the Premises shall be as follows:

                              Base Rent   Estimated CAC*   Total Rent
4/1/10 to 3/31/11
  $ 154,048     $ 2,300     $ 156,348  
4/1/11 to 3/31/12
  $ 158,669     $ 2,300     $ 160,969  
4/1/12 to 3/31/13
  $ 118,708     $ 2,300     $ 121,008  

 

*   Estimated Common Area Charges (“CAC”). Base Rent to increase annually at
103% of last month of the prior year effective 4/1/13.

  3.   TENANT IMPROVEMENT ALLOWANCE: At option of Lessee, Lessor will provide an
allowance of $500,000 for upgrades to Premises. Allowance will add $19.80 per
month per $1000 advanced by Lessor to base rent.     4.   BROKERAGE COMMISSION:
Each party represents and warrants to the other party that it has not utilized
or contacted a real estate broker or finder with respect to this Seventh
Amendment and each party agrees to indemnify and hold each other harmless
against any claim, cost, liability or cause of action asserted by any broker or
finder claiming through either party. Lessor and Lessee agree that Lessor shall
not be obligated to pay any broker leasing commissions, consulting fees,
finder’s fees or any other fees or commissions arising out of the negotiation
and execution of this Seventh Amendment or relating to any extended term of the
Lease or to any expansion or relocation of the Premises.

 



--------------------------------------------------------------------------------



 



  5.   LESSEE CERTIFICATION: As a condition of Lessor’s agreeing to this Seventh
Amendment, Lessee hereby certifies and confirms that as of the date of this
Seventh Amendment, Lessee is not in violation of any government regulations,
ordinances, rules or laws, including those pertaining to Hazardous Waste and/or
Hazardous Materials.     6.   RATIFICATION OF LEASE: Except as modified herein,
the Lease is hereby ratified, approved and confirmed upon all the terms,
covenants, and conditions.     7.   AUTHORITY: Each party executing this Seventh
Amendment represents and warrants that he or she is duly authorized to execute
and deliver this Seventh Amendment. If executed on behalf of a corporation, that
this Seventh Amendment is executed in accordance with the by-laws of said
corporation (or a partnership that this Seventh Amendment is executed in
accordance with the partnership agreement of such partnership), that no other
party’s approval or consent to such execution and delivery is required, and that
this Seventh Amendment is binding upon said individual, corporation (or
partnership) as the case may be in accordance with its terms.     8.   OPTIONS:
Lessee shall have the option to extend the lease for (2) additional 5 year terms
at 95% of FMV based on a direct transaction with Lessor. If the parties are
unable to agree on FMV, then FMV will be determined by the procedure set forth
in Section 35(B) of the Lease.     9.   COUNTERPARTS: This Agreement may be
executed in any number of counterparts, each of which shall be enforceable
against the parties that executed such counterparts, and all of which together
shall constitute on instrument.     10.   TELECOPY EXECUTION and DELIVERY:. A
facsimile, telecopy or other production of this Agreement may be executed by one
or more parties hereto and delivered by such party by facsimile or any similar
electronic transmission device pursuant to which the signature of or on behalf
of such party can be seen. Such execution and delivery shall be considered
valid, binding and effective for all purposes. At the request of any party
hereto, all parties hereto agree to execute and deliver an original of this
Agreement as well as any facsimile, telecopy or other reproduction hereof.    
11.   SURRENDER: Lessee may surrender at the end of the Lease Term all of the
alterations and improvements, other than those deemed as trade fixtures,
currently in the Premises.

                      MISSION WEST PROPERTIES, L.P. III,       INTEVAC, INC.,  
  a Delaware limited partnership       a Delaware corporation     By: Mission
West Properties, Inc.                 Its general partner                
 
                   
By:
  /s/ CARL E. BERG
 
      By:   /s/ JEFFREY ANDRESON
 
   
Title:
  CEO       Title:   Chief Financial Officer    
Date:
  October 7, 2010       Date:   October 7, 2010    

 